DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 calls for “a plurality of sensors” to be disposed within the housing; as claim 1 defines the presence of a plurality of sensing devices, it is unclear whether these are the “plurality of sensors” or if these sensors are in addition to the sensors already present in the device. For the purposes of examination it will be treated as the latter, but correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 5, 12, 15, 19, 26, 30, 34-36, 39-43, 45 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr (US 2002/0029004) in view of Sackner (US 2002/0032386).
Regarding claim 1, Starr discloses a wearable mobile device for monitoring and recording of physiological state of a person during sleep (paragraph [0019]) that is suitable for at home study of a sleep-related breathing disorder (paragraph [0108]), comprising: a housing (element 164) configured for operatively connecting with a patient interface configured to be mounted on a user (paragraph [0102]) and a data storage medium (paragraph [0074]); an electronic data processor in the housing and configured to record data onto the data storage medium over a period of time that is indicative of a temporal course of a plurality of signals with temporal information obtained with a time-keeping device, the plurality of signals including: a pressure based respiratory flow signal indicative of airflow at the patient interface (paragraph [0086], [0087]); and-2-Application No. 16/190,675RESGER 3.3-002 C [4] a light indicator, visible on the housing, configured to light to indicate a functional state of the wearable mobile device (paragraph [0061]).
Starr, as modified, does not disclose the housing also including a plurality of electrode devices configured to be mounted on the user and a strap for fastening the housing to the user; or the plurality of signals including an ECG signal acquired with an ECG electrode device of the plurality of electrode devices and a chest expansion signal representing movement of the person wearing the strap; Starr also does not explicitly disclose the data storage medium being an interface in the housing for receiving and electrically coupling with a removable data storage medium, or the data processor being configured to record the data onto the removable data storage medium. Sackner teaches a wearable mobile device comprising a housing (element 1) with a plurality of electrode devices disposed on the exterior of the housing configured to generate an ECG signal (paragraph [0075]; ECG electrodes must inherently be located on an exterior surface to make contact with the body for sensing), and a strap for fastening the housing to the user (paragraph [0075], [0078], [0082]; elements 4, 5, 6), and a processor configured to process and store data from the sensors including an ECG signal acquired with an ECG electrode device of the plurality of electrode devices and a chest expansion signal generated due to chest movement of the person wearing the strap (paragraph [0076], [0088]). Sackner further teaches that the acquired data may be stored internally and transferred via a wired or wireless connection (paragraphs [0092], [0095]), or may be stored on a removable data storage medium in the housing which is configured to be removed (paragraph 0093]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Starr, as modified above, and further included ECG electrodes on the housing and a chest strap, and processed ECG data and chest expansion data with the other sensed data, as taught by Sackner, in order to obtain additional information about the user’s condition, and used a removable storage medium for storage of the data, as also taught by Sackner, because it would involve only the simple substitution of one modality of transferring data for known equivalent.
  
Regarding claim 34, Starr further discloses a communication interface configured to transmit the stored data to an external analysis system (paragraph [0104], transmission to the base unit).
Regarding clam 2, Starr further discloses that the communication interface is configured to transmit the stored data wirelessly to the external analysis system (paragraph [0104]).  
Regarding claim 5, Starr further discloses a power supply which is formed by a battery device (paragraph [0103]), and another light indicator configured to light to indicate a data recording status (paragraph [0107], the additional display devices include lights which are indicative of a recording status).  

Regarding claim 12, Starr further discloses that the device is configured such that the stored data is visualisable by a user terminal (paragraphs [0103], [0107]).  
Regarding claim 15, Starr discloses a method for a wearable mobile device for monitoring and recording of physiological state of a person during sleep (paragraph [0019]) that is suitable for at home study of a sleep-related breathing disorder (paragraph [0108]), comprising: acquiring, in the wearable mobile device, a respiratory flow signal with a patient interface from at least one of an expiratory gas flow of the user or an inspiratory gas flow of the user, the patient interface configured to be mounted on the user;  (paragraph [0086], [0087], [0102]); initiating, with an electronic data processor of the wearable mobile device (figure 5), a process for storing data in a data storage medium of the wearable mobile device (paragraph [0074]), wherein the stored data is indicative of a temporal course of a plurality of signals including: a pressure based respiratory flow signal indicative of airflow at the patient interface (paragraph [0086], [0087]); and indicating, by a light indicator visible on a housing of the wearable mobile device, a functional state of the wearable mobile device (paragraph [0061]).
Starr, as modified, does not disclose also acquiring the housing also including a plurality of electrode devices configured to be mounted on the user and a strap for fastening the housing to the user; or the plurality of signals including an ECG signal acquired with an ECG electrode device configured to be mounted on the user and a chest expansion signal generated with a strap for fastening the mobile device to a user, or the stored data including these signals; Starr also does not explicitly disclose the data storage medium a removable data storage medium. Sackner teaches a method of operating a wearable mobile device comprising a housing (element 1) with a plurality of electrode devices disposed on the exterior of the housing configured to generate an ECG signal (paragraph [0075]; ECG electrodes must inherently be located on an exterior surface to make contact with the body for sensing), and a strap for fastening the housing to the user (paragraph [0075], [0078], [0082]; elements 4, 5, 6), comprising using a processor to process and store data from the sensors including an ECG signal acquired with an ECG electrode device of the plurality of electrode devices and a chest expansion signal generated due to chest movement of the person wearing the strap (paragraph [0076], [0088]). Sackner further teaches that the acquired data may be stored internally and transferred via a wired or wireless connection (paragraphs [0092], [0095]), or may be stored on a removable data storage medium in the housing which is configured to be removed (paragraph 0093]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed device of Starr, as modified above, and further included ECG electrodes on the housing and a chest strap, and processed ECG data and chest expansion data with the other sensed data, as taught by Sackner, in order to obtain additional information about the user’s condition, and used a removable storage medium for storage of the data, as also taught by Sackner, because it would involve only the simple substitution of one modality of transferring data for known equivalent.
  
Regarding claim 19, Starr further discloses a power supply which is formed by a battery device (paragraph [0103]), and another light indicator configured to light to indicate a data recording status (paragraph [0107], the additional display devices include lights which are indicative of a recording status).  

Regarding clam 26, Starr further discloses generating the stored data in a visualization by a user terminal (paragraphs [01034], [0107]).  
  
Regarding claim 30, the sensors of Starr as modified by Sackner above are disposed within the housing.  
  
Regarding claim 35, Starr further discloses another light indicator configured to light to indicate a data recording status (paragraph [0107], the additional display devices include lights which are indicative of a recording status).  
Regarding claim 36, Sackner’s removable data storage medium is configured to record all the associated data; as modifying Starr this would include the chest expansion signal, the respiratory flow signal and the ECG signal acquired from a plurality of sleep sessions of the user.  
Regarding claim 39, Starr further discloses that the patient interface comprises a nasal cannula (paragraphs [0120], [0121]).  
Regarding claim 40, Starr further discloses that the respiratory flow signal is determined with a pressure sensor in the housing (paragraph [0102]).  
Regarding claim 41, Sackner’s the removable data storage medium is in the form of a card (paragraphs [0092]-[0095])
Regarding claim 42, Starr further discloses that the communication interface is configured to transmit the stored data wirelessly to the external analysis system for analysis while the wearable mobile device is in operation (paragraph [0104]).  
Regarding claim 43, Sackner further discloses that the removable data storage medium is configured with data to ensure correct assignment to a specific user (paragraphs [0150]-[0152]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Starr, as modified, and included data to ensure that the recorded data is associated with a specific user, as further taught by Sackner, in order to ensure data privacy for the user.  

Regarding claim 45, Starr discloses a wearable mobile device for monitoring and recording of physiological state of a person during sleep (paragraph [0019]) that is suitable for at home study of a sleep-related breathing disorder (paragraph [0108]), comprising: a housing (element 164) configured for operatively connecting with a patient interface configured to be mounted on a user (paragraph [0102]) and a data storage medium (paragraph [0074]); an electronic data processor in the housing and configured to record data onto the data storage medium over a period of time that is indicative of a temporal course of a plurality of signals with temporal information obtained with a time-keeping device, the plurality of signals including: a pressure based respiratory flow signal indicative of airflow at the patient interface (paragraph [0086], [0087]).
Starr, as modified, does not disclose the housing also including a plurality of electrode devices configured to be mounted on the user and a strap for fastening the housing to the user; or the plurality of signals including an ECG signal acquired with an ECG electrode device of the plurality of electrode devices and a chest expansion signal representing movement of the person wearing the strap; Starr also does not explicitly disclose the housing defining a slot with an interface for releasably receiving a detachable data storage medium in the form of a memory card, wherein the detachable storage medium is configured to be detached from the slot of the housing, for insertion into a user terminal to present visualization based on the data recorded in the detachable storage medium. Sackner teaches a wearable mobile device comprising a housing (element 1) with a plurality of electrode devices disposed on the exterior of the housing configured to generate an ECG signal (paragraph [0075]; ECG electrodes must inherently be located on an exterior surface to make contact with the body for sensing), and a strap for fastening the housing to the user (paragraph [0075], [0078], [0082]; elements 4, 5, 6), and a processor configured to process and store data from the sensors including an ECG signal acquired with an ECG electrode device of the plurality of electrode devices and a chest expansion signal generated due to chest movement of the person wearing the strap (paragraph [0076], [0088]). Sackner further teaches that the acquired data may be stored internally and transferred via a wired or wireless connection (paragraphs [0092], [0095]), or may be stored on a removable data storage medium which is configured to be inserted into a slot in the housing  and then transferred for insertion into a user terminal to present visualization based on the data recorded in the detachable storage medium (paragraph [0093]-[0095]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device of Starr, as modified above, and further included ECG electrodes on the housing and a chest strap, and processed ECG data and chest expansion data with the other sensed data, as taught by Sackner, in order to obtain additional information about the user’s condition, and used a removable storage medium for storage and remote visualization of the data, as also taught by Sackner, because it would involve only the simple substitution of one modality of transferring and presenting data for known equivalent.

Claims 6 and 20 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr, as modified above, and further in view of West (US 2002/0013517).
West teaches a processor which is configured to terminate an initiated process for storing of data based on evaluation of a time criterion; and/or terminate the initiated process for storing of data when a monitored signal fulfils a shutdown criterion within a shutdown time window (paragraph [0152]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Starr and included termination of storing the data, as taught by West, in order to conserve memory space. 

Claim s 7, 10, 13, 21, 24, 44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr, as modified above, and further in view of Eklund (US 2003/0000528).
Regarding claims 7 and 21, Starr further discloses transmitting, with a communication interface of the mobile device, the stored data to an external analysis system (paragraph [0104]) and that the external analysis system is configured to generate evaluation features from the respiratory flow signal indicative of the respiratory gas flow and to generate at least one evaluation result (paragraphs [0082]-[0084]), but does not disclose doing so by subjecting the evaluation features to an associative analysis. Eklund teaches using an associative analysis to generate an evaluation result of breath flow data (paragraph [0025]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Starr and performed an associative analysis, as taught by Eklund, in order to accurately identify abnormal results. 
Regarding claim 10, Starr further discloses the wearable device recognizing at least snoring based on the evaluation features; Sackner further teaches using the evaluation features to recognize apnea events (paragraph [0064]) and hypopnea events (per paragraph [0002] and [0009], US 4777962 is incorporated by reference, which teaches using this data to identify apnea and hypopnea events). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Starr, as modified above, and also used the data to recognize apnea and hypopnea events, as further taught by Sackner, in order to enable accurate treatment for the subject’s condition.
Regarding claim 13, Starr further discloses that the external analysis system comprises a computer (the base unit, paragraph [0107]).  
Regarding claim 24, Starr further discloses the wearable device recognizing at least snoring based on the evaluation features; Sackner further teaches using the evaluation features to recognize apnea events (paragraph [0064]) and hypopnea events (per paragraph [0002] and [0009], US 4777962 is incorporated by reference, which teaches using this data to identify apnea and hypopnea events). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Starr, as modified above, and also used the data to recognize apnea and hypopnea events, as further taught by Sackner, in order to enable accurate treatment for the subject’s condition.
Regarding claim 44, Starr further discloses that the at least one evaluation result includes a severity indicator indicating a severity of a respiratory disorder during sleep (paragraphs [0017], [0083], the intensity of snoring is an indication of severity).  


Claim 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr, as modified above, and further in view of Orr (US 2006/0129055).
Starr, as modified, does not disclose that the electronic data processor is also configured to test a quality of a signal acquired by the wearable mobile device. Orr teaches a wearable mobile device which includes a processor configured to test a quality of a signal acquired by the device (paragraphs [0051], [0069]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Starr and included a test of quality of a signal acquired by the device, as taught by Orr, in order to ensure that the data is not corrupted by noise or other artifacts.

Claim 38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Starr, as modified and applied above, and further in view of Bui (US 2002/0138017).
Starr does not disclose the device further comprising a switch mounted on the housing to initiate recording of the chest expansion signal, the respiratory flow signal and the ECG signal onto the removable data storage medium.  Bui teaches a mobile monitoring device which is configured to obtain a plurality of signals of a subject (abstract), where the device includes a switch mounted on the device’s housing which is used to initiate recording of the signals (paragraph [0133]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have followed Starr, as modified, and included a switch mounted on the housing to initiate recording the signals, as taught by Bui, in order to avoid capturing data during periods having little clinical significance.

Response to Arguments
Applicant’s arguments with respect to the rejections of the claim(s) under Starr as previously modified have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues only that Starr does not disclose the newly added limitations of use of a light indicator and the data storage medium being removable; these have been addressed in the rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/             Examiner, Art Unit 3791                                                                                                                                                                                           	/CHRISTIAN JANG/             Primary Examiner, Art Unit 3791